DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on March 9, 2021, in which claims 1-20 were presented for examination, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,975,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the “thread, plurality of loops, and an axis” in claims 1-20 are similar in scope to claims 1-20 of US Patent 10,975,502.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, 10, the claimed phrase “and/or” renders the claim indefinite because the applicant is not specifically claiming a limitation.
Regarding claims 8 and 16, they recite the limitation "a knitted product" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since “a knitted product” was introduced in claim 1, the limitation should be re-written as “the knitted product”.
Regarding claim 8, it is unclear whether infringement of claim 8 occurs when one creates an apparatus that allows the user to practice the recited steps, or whether infringement occurs when the user actually uses the knitted yarn for manually forming a knitted product comprising a thread, a plurality of loops, wherein the plurality of loops include a first loop set along +y axis and a second loop set along –y axis, wherein the sets are essentially symmetrical to each other, to perform the steps of threading one or more loops of a first set through an interior space as recited in claim 8. Because claim 8 recites both a system/apparatus and the method for making that system/apparatus, it does not apprise a person of ordinary skill in the art of its scope, and it is invalid under section 112(b).

	Claims 9, 11-15, and 17-20 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hagihara et al. (US PG Pub. 2009/0019614). 
	Regarding claim 1, Hagihara et al. “Hagihara” discloses a knitting yarn (1, Fig. 1A and 1B) for manually forming a knitted product without tools comprising: 
	a thread (2) having a length dimension (see Fig. below) extending along a symmetry axis (see Fig. below);  
	Iaa plurality of loops (3) affixed to or formed with the thread (2) by extending outwardly of the thread (2, Fig. 1A); 
and 
each of the plurality of loops (3) defining an interior space (see Fig. below) configured to receive another loop of the plurality of loops (“configured to…loops” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function);  wherein, 
the plurality of loops comprises a first loop set (see Fig. below) and a second loop set (see Fig. below), and when the first loop set is extending outwardly along +y axis and the 1ssecond loop set (see Fig. below) extending along -y axis (examiner notes the “first loop set” is shown as extending along the “+y axis” and the “second loop set” is shown as extending along the “-y axis” in the annotated Fig. below), wherein directions of the +y axis and -y axis are both perpendicular to the symmetry axis (examiner notes as shown in annotated Fig. 1A below), 
the first loop set (see Fig. below) is symmetric to the second loop set (see Fig. below) with respect to the symmetry axis (examiner notes both sets are shown as “ symmetrical” to each other in the annotated Fig. 1A below).  


    PNG
    media_image1.png
    437
    767
    media_image1.png
    Greyscale

Fig. 1A-Examiner Annotated

	Regarding claim 2, Hagihara discloses the loops (3) are made of one or more component yarns (examiner notes more than one yarn is used as shown in the annotate Fig. above).  

	Regarding claim 254, Hagihara discloses each of the plurality of loops (3) comprises a first end (see Fig. above) affixed to or formed with the thread (2, Par. 0032, Lines 3-4) and a second end (see Fig. above) affixed to or formed with the thread (2, Par. 0032, Lines 3-4).  

	Regarding claim 5, Hagihara discloses in each loop, the first end (see Fig. above) and the 30second end (see Fig. above) are spaced apart from each other (examiner notes the limitation is shown in the annotate Fig. above).  

	Regarding claim 6, Hagihara discloses wherein interior space of each of the plurality of loops (see Fig. above) has a height (see Fig. above) greater than a width (see Fig. above) between the first end (see Fig. above) and second end of the each of the plurality of loops (see Fig. above).

	Regarding claim 7, Hagihara discloses a second end of a primary loop (see Fig. above, examiner notes the “primary loop” is the loop formed by element 4) is in spaced relation to a first end of a second loop (see Fig. above) adjacent to the primary loop (see Fig. above) within a same loop set (see Fig. above).  

	Regarding claim 17, Hagihara discloses each of the plurality of loops (see Fig. above) comprises a first end (see Fig. above) affixed to or formed with the thread (2) and a second end (see Fig. above) affixed to or formed with the thread (2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara in view Raynor (US Patent 9,027,366).
	Regarding claim 3, Hagihara discloses the invention substantially as claimed above.
	Hagihara does not disclose physical and/or structural properties of the one or more component yarns of the first loop set and the second loop set are different
	However, Raynor teaches yet another knitted product, wherein Raynor teaches physical properties of the one or more component yarns of the first loop set (114A, Fig. 3A) and the second loop set (114R) are different (Col. 12, Lines: 34-38, examiner notes different textures is the same as having different “physical properties”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physical properties of the one or more component yarns of the first loop set and the second loop set as disclosed by Hagihara, by making them have different textures as taught by Raynor, in order to enhance comfort onto the wearer.

	Regarding claim  1018, Hagihara in view of Raynor disclose each of the plurality of loops (see Fig. above of Hagihara) comprises a first end (see Fig. above) affixed to or formed with the thread (2) and a second end (see Fig. above) affixed to or formed with the thread (2).  

Claims 8-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara in view of Jess Coppom (Non-Patent Literature Make & Do Crew).
	Regarding claim 8, Hagihara discloses a method of manually forming a knitted product (Par. 0024, Lines: 1-6) by using the knitting yarn of claim 1, the method comprising: 
(i) arranging the knitting yarn (1, Fig. 1A and 1B) into a plurality of loops (see Fig. above).
	Hagihara does not disclose threading one or more loops of the first loop set of a working yarn through the interior space of each corresponding loop of the first loop set of the primary row.
	Jess Coppom “Coppom” teaches yet another knitted product, wherein Coppom teaches 10(ii) threading one or more loops of a first loop set of a working yarn through the interior space of each corresponding loop of a first loop set of the primary row (Page 13, from “Row 1 (left to right)” to Page 14 “At end of row, do not turn. Row should contain 65 stitches.” Examiner notes Fig. 1 below shows “threading one or more loops of a first loop set of a working yarn through the interior space of each corresponding loop of a first loop set of the primary row”); (iii) repeating the previous steps independently, until at least a piece of the knitted product is formed (Pages 13-16, examiner notes the method limitations of the claim render it a “product-by-process” claim since they depend on the apparatus disclosed in claim 1. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)).



    PNG
    media_image2.png
    724
    825
    media_image2.png
    Greyscale

Fig. 1


    PNG
    media_image3.png
    743
    867
    media_image3.png
    Greyscale

Fig. 2


    PNG
    media_image4.png
    725
    707
    media_image4.png
    Greyscale

Fig. 3

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knitted product disclosed by Hagihara, by threading one or more loops of the first loop set of a working yarn through the interior space of each corresponding loop of the first loop set of the primary row as taught by Coppom, in order to create a knitted product without having to deal with machine expenses.

	Regarding claim 9, Hagihara in view of Coppom disclose the following step carried out after any one of the steps (ii) or (iii): (iv) threading one or more loops of the second loop set of the working yarn20 (Page 14, see Fig. 1-2 above of Coppom) through an interior space of each corresponding loop of a second loop set of the primary row (see Fig. above of Hagihara, examiner notes with the combination presented above, one or more loops of the second loop set disclosed by Hagihara would be threaded through an interior space of each corresponding loop of a second loop set of the arranged primary row).  

	Regarding claim 10, Hagihara in view of Coppom disclose the step (iii) further includes:  25(a) threading each of the loops of the first loop set of a threaded row through the interior spaces of each of the respective corresponding loops of a rest of the working yarn (see Figs. 2 and 3 above of Coppom, Pages 13-15 of Coppom); and (b) threading each of the loops of the first loop set of a next 30threaded row through the interior spaces of each of the respective corresponding loops of the rest of the working yarn (see Figs. 2 and 3 above of Coppom, Pages 13-15); and (c) replying threading steps of a or b to the rest of the working yarn and a previous threaded row obtained, till a final row is knitted 35knitt (see Fig. 3 above of Coppom).

	Regarding claim 11, Hagihara in view of Coppom disclose threading at least one loop of a first loop set of a determined row (see Fig. 1 and 2 above of Coppom) through an interior space of each corresponding loop of a second loop set of a consecutive row (see Fig. above), wherein the consecutive row is adjacent to the determined row (see Fig. above).  

	Regarding claim 12, Hagihara in view of Coppom disclose the method further comprises 10 threading at least one loop of a second loop set of the determined row through an interior space of each corresponding loop of the first loop set of the consecutive row (see Fig. 1 and 2 above of Coppom), wherein the plurality of loops of the first loops set are symmetric to the plurality of loops of the second loop set around the symmetry axis (see Fig. above of Hagihara).   

	Regarding claim 13, Hagihara in view of Coppom disclose the primary row arranged in step (i) comprises same or different number of loops (as shown in the annotated Fig. of Hagihara above).  

	Regarding claim 14, Hagihara in view of Coppom disclose the following steps carried out 20after step (iii): (v) binding off the loops of a final row together (Page 17 of Coppom).  
 
	Regarding claim 15, Hagihara in view of Coppom disclose the step (v) comprises the intermediary steps of:  
25(vi) inserting a second loop of the first loop set of the final row through the interior space of an adjacent first loop of the first loop set of the final row (see Fig. 1-3 above of Coppom); and 
(vii) inserting a third loop of the first loop set of the final row through the interior space of the adjacent loop obtained in the step (vi) of the first loop set of the final row (see Fig. 1-3 above of Coppom);  
s0(viii) inserting a second loop of the second loop set of the final row through the interior space of an adjacent first loop of the second loop set of the final row (see Fig. 1-3 above of Coppom); and 
(ix) inserting a third loop of the second loop set of the final row through the interior space of the adjacent loop obtained in above step (viii) of second loop set of the final row (see Fig. 1-3 above of Coppom);  
20(x) repeating inserting steps (vii) and (ix) to further loops and obtained loops respectively until the plurality of loops of the final row are bound off (Pages 15-16).  

	Regarding claim 16, Hagihara in view of Coppom disclose a knitted product obtained by the method of claim 8 (Par. 0024, Lines: 1-6 of Hagihara).  

	Regarding claim 19, Hagihara in view of Coppom disclose the method further comprises 15 
	- threading at least one loop of a first loop set of a determined row through an interior space of each corresponding loop of a second loop set of a consecutive row, wherein the consecutive row is adjacent to the determined row (see Fig. 1 above of Coppom, Pages 13-16)
	- threading at least one loop of a second loop set of the determined row 20through the interior space of each corresponding loop of the first loop set of the consecutive row, wherein the plurality of loops of the first loops set are symmetric to the plurality loops of the second loop set around the symmetry axis (see Fig. 2 above of Coppom, Pages 13-16).  

	Regarding claim 20, Hagihara in view of Coppom disclose the following steps carried out 25after step (c): (xi) binding off the loops of the final row together (see Fig. 1-3 of Coppom, Page 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732    


/DANNY WORRELL/           Primary Examiner, Art Unit 3732